075-/5*
                               ELECTRONIC RECORD




COA #      11-12-00360-CR                        OFFENSE:        22.021


           Hector Manuel Gonzalez, Jr.
STYLE:    v. The State of Texas                  COUNTY:         Howard

                      MODIFIED &
COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    118th District Court


DATE: 12/31/14                   Publish: NO     TCCASE#:        13447




                        IN THE COURT OF CRIMINAL APPEALS


         Hector Manuel Gonzal ez, Jr. v.
STYLE:   The State of Texas                          CCA#:        PD-0075-15

         APPBU mmt\                   Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

         *R£FUZi£3)                                  JUDGE:

DATE:      O3 \tgl&0U~                               SIGNED:                            PC:

JUDGE:           CxtA CtAAjsfa—»                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD